Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): February 6, 2007 PURE BIOFUELS CORP. (Exact name of registrant as specified in its charter) Nevada 000-50903 47-0930829 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 910 Richards Street, Suite 203, Vancouver, British Columbia, V6B 3C1 Canada (Address of Principal Executive Offices) (Zip Code) (511) 251-4646 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) 1 Item 1.01. Entry into a Material Definitive Agreement On February 6, 2007, the Pure Biofeuls Corp. (the Company), Luis Goyzueta (the president and chief executive officer of the Company), David Clifton, Hiroshi Dejaeghere, Joy Clifton, Gustavo Goyzueta, Alberto Pinto and Patric Orlando (together, the Shareholders) have entered into an agreement pursuant to which the Shareholders will place an aggregate of 12,267,255 shares of the Companys common stock into escrow. The shares will be released back to the Shareholders upon the completion by the Company of certain strategic goals. The disclosure set forth in the final paragraph of Item 5.02 below is incorporated by reference into this Item 1.01. Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Effective February 6, 2007, Joy Clifton, Patrick Orlando and Gustavo Goyzueta have resigned as directors of the Company. The resignations were not due to any disagreements with the Company on any matter relating to its operations, policies or practices. On February 6, 2007, the Board of Directors of the Company appointed Adam Roseman and Steve Magami as members of the Board of Directors, effective immediately. Mr. Roseman will act as Chairman of the Board of Directors. And Mr. Magami will serve as the Companys Chief Strategy Officer. Messrs. Roseman and Magami will not serve on any Board of Directors committees at this time. There is no arrangement or understanding between Messrs.
